DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Melody van Denzen on November 17, 2020 and January 20, 2021.

The application has been amended as follows: 
 	In claim 2, line 2 delete “800g/m2 “  and insert – 800 mg/m2 --.
 	In claim 3, line 2, delete “25vol%” and insert – 25 vol% --.
In claim 5, line 1, delete “4” and insert –1--. 
In claim 14, line 2, delete “800g/m2” and insert – 800 mg/m2 --.
In claim 17, line 1, delete “16” and insert –13--.
In claim 24, line 2, delete “any of the method according to claims 13 to 23” and insert –the method of claim 13--.
2 “  and insert – 800 mg/m2 --.
 	In claim 30, line 1, delete “29” and insert –26--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record appears on the PTO-892 and PTO-1449.  Bauldreay appears to be the closest prior of art.  Bauldreay teaches taking a pyrolysis product of kerogen in oil shale and converting it to a kerosene base fuel. As stated in Bauldreay, the kerosene base fuel may suitably comprise at most preferably at least 69% w, of paraffinic components. Of these, preferably at least 40% wt are naphthenic, i.e. cyclic paraffinic components, the remainder preferably being composed of normal and iso-paraffins.1 As provided by the amended claims, the synthetic cyclo-paraffinic kerosene fuel blending component preferably has a maximum iso-paraffin and n-paraffin content of less than 30 mass %, (ASTM D2425), at least 70 mass% of cyclo-paraffin, and an aromatic content of at most 1.5 mass% (ASTM D2425). The skilled artisan looking to Bauldreay would not have found therein the methods and uses of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        15386023/20210126